Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-6, 8, 12, 15-17, and 19 are presented for examination.
Claims 1, 8, 12 and 19 are amended. 
Claims  2-3, 7, 9-11, 13-14, 18 and 20 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11//2022 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No.: 2017/0171837), in view of Rudolf et al (US 2017/0230939), and further in view of Kalhan (US Pub.:2015/0111587).

As per claim 1, Chen disclose  A data transmission method (see Fig.2, a resource allocation method for data transmission), comprising: 
	transmitting, by user equipment to a network device, type information of to-be- transmitted Device to Device (D2D) data (see para. 0070, to save signalling overheads needed by scheduling, the D2D UE sends information indicating whether to trigger semi-persistent scheduling, a period corresponding to semi-persistent scheduling and QoS information to the eNB or the central control node, such that the eNB or the central control node adopt an appropriate resource scheduling manner according to requirements / type information of to-be- transmitted Device to Device (D2D) data); 
receiving, by the user equipment from the network device, first configuration information, wherein the first configuration information comprises a corresponding relationship between different logical channels and corresponding type information of to-be-transmitted D2D data (see Fig.2, para. 0071-0079, step 203, Step 203: D2D transmission is performed using resources corresponding to the D2D resource configuration information and the D2D resource allocation information, the D2D transmission being D2D discovery, or D2D broadcast or groupcast or unicast communication / receiving corresponding type information of to-be-transmitted D2D data, see also para. 0075-0076, the D2D scheduling request message);
determining, according to corresponding relationship in the first configuration information and the type information of the to-be-transmitted D2D data (see para. 0113, the D2D resource configuration information includes a D2D semi-persistent scheduling configuration, and the D2D semi-persistent scheduling configuration includes: a transmission semi-persistent scheduling configuration and/or a reception semi-persistent scheduling configuration, and a semi-persistent scheduling configuration period, see also para, 0148-0162, 0280, the D2D scheduling request message and the buffer status report includes any combination of the following fields: a D2D logical channel identifier; a D2D logical channel group identifier; and a priority / corresponding relationship in the first configuration information), a logical channel used for the to-be-transmitted D2D data (see para. 0070, the D2D UE sends information indicating whether to trigger semi-persistent scheduling, a period corresponding to semi-persistent scheduling and QoS information to the eNB or the central control node, such that the eNB or the central control node adopt an appropriate resource scheduling manner according to requirements, see also Fig.2, para. 0071-0079, step 203, Step 203: D2D transmission is performed using resources corresponding to the D2D resource configuration information and/or the D2D resource allocation information, the D2D transmission being D2D discovery, or D2D broadcast or groupcast or unicast communication, see also para. 0081-0088, it is determined that the D2D resource configuration information and/or the D2D resource allocation information are/is for the D2D transmission resources, or it is determined that the D2D resource configuration information and/or the D2D resource allocation information are/is for the D2D reception resources, also a service transmission demand is perceived, and it is determined whether semi-persistent scheduling or dynamic scheduling is needed);
determining, by the user equipment, a logical channel group corresponding to the logical channel (see para. 0075, 0076, 0077, the D2D scheduling request message and the buffer status report may include buffer information about one or more D2D logical channels separately, the D2D logical channels belonging to the same D2D logical channel group); 
after determining the logical channel group corresponding to the logical channel, reporting, by the user equipment to the network device, a buffer size of the logical channel group for the user equipment (see para. 0074, 0075, the buffer status report includes a D2D buffer indication, a buffer size, reporting a data volume to the eNB, see para. 0279, 0284, the D2D buffer status report includes a D2D indication, logical channel group identifiers corresponding to a plurality of logical channels bearing D2D communication, a buffer size of a corresponding logical channel group); and 
receiving, by the user equipment from the network device, a D2D resource that is allocated by the network device, wherein the D2D resource is used to transmit the to-be-transmitted D2D data (see Fig.2, para. 0032-0037, at step 216, the wireless communication device sends the D2D link information to the base station. In response to the base station response, the first wireless communication device transmits the D2D link information which may include a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link, a D2D Power Headroom Report (PHR) indicating available transmission power for D2D transmission over the D20 communication link, and D2D Channel State Information (CSI) comprising at least one characteristic of a channel of the D2D communication link, see also para. 0038-0040, at step 220, the first wireless communication device sends D2D data to the second wireless communication device over the D2D communication link. Using the parameters provided in the D2D link establishment information, the first wireless communication device transmits the D2D data to the second wireless communication device, see para. 0279, 0284, the D2D buffer status report includes a D2D indication, logical channel group identifiers corresponding to a plurality of logical channels bearing D2D communication, a buffer size of a corresponding logical channel group). 

Chen however does not explicitly disclose wherein the type information comprises indicates a service type or a priority type of the to-be-transmitted D2D data, and the corresponding relationship in the first configuration information indicates how different local channels correspond to D2D data of different service types or different priority types;

Rudolf however disclose wherein a type information comprises indicates a service type or a priority type of the to-be-transmitted D2D data, and a corresponding relationship in the first configuration information indicates how different local channels correspond to D2D data of different service types or different priority types (see para. 0096-0100, Fig.2, para. 0102-0104, an SA pool (e.g., such as the first SA pool in FIG. 2) carry SAs for accompanying D2D data transmissions (e.g., high priority D2D data transmissions) in the D2D data pool (e.g., first D2D data pool) over the duration of a scheduling period. High priority transmissions correspond to a responder talk group (e.g., first responder talk group) and/or a high-priority voice channel. An SA pool (e.g., such as the second SA pool in FIG. 2) carry SAs for corresponding lower priority D2D transmissions in a D2D data pool (e.g., second D2D data pool). A lower priority transmission is a background file download and/or a non-time critical exchange of D2D service data, see also para. 0215).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a type information comprises indicates a service type or a priority type of the to-be-transmitted D2D data, and a corresponding relationship in the first configuration information indicates how different local channels correspond to D2D data of different service types or different priority types, as taught by Rudolf, in the system of Chen, so that a transmitter is configured to send the at least one first priority D2D transmission using at least one radio resource for the one or more SA from the first FD SA pool and the transmitter is configured to send the at least one second priority D2D transmission using at least one radio resource for the one or more SA from the second FD SA pool, see Rudolf, paragraph 0006.
Although Chen disclose reporting, by the user equipment to a network device, a buffer size that of the logical channel group for the user equipment;

Chen however does not explicitly disclose reporting, by the user equipment to a network device, “a D2D data volume” of the logical channel group for the user equipment.

Kalhan however disclose reporting, by a user equipment to a network device, “a D2D data volume” of a logical channel group for the user equipment (see paragraphs 0025, 0026, 0037, teaches, “the D2D call initiation message further includes a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link”, see also para. Fig.2, Fig.3, para. 0037, 0048, the first wireless communication device transmits the D2D link information which include a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of reporting, by a user equipment to a network device, “a D2D data volume” of a logical channel group for the user equipment, as taught by Kalhan, in the system of Chen and Rudolf, so as to enhance D2D communication, see Kalhan, paragraphs 21-22.
As per claim 8, claim 8 (relates a corresponding network side apparatus) and is rejected the same way as claim 1.

As per claim 12, claim 12 is rejected the same way as claim 1.  Chen further disclose the apparatus (see Fig. 5, UE), comprising: at least one processor (see Fig.5, para. 0164, a processing unit 504), and a memory storing computer-executable instructions (see Fig.5, Fig.7. para. 0086, UE with a memory for storing). As per claim 19, claim 19 (relates a corresponding network side apparatus) and is rejected the same way as claim 1. Chen further disclose A network device (see Fig. 6, a node) in a Device to Device (D2D) system, wherein the network device comprises: at least one processor (see Fig.6, a CPU and an allocation unit 602, see para. 0176), and a memory storing computer-executable instructions; wherein the computer-executable instructions (see Fig.6, Fig.8, Node 802, with a memory for storing computer-executable instructions, see para. 0046). 

Claims 4-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No.: 2017/0171837), in view of Rudolf et al (US 2017/0230939), in view of Kalhan (US Pub.:2015/0111587), and further in view of Liu (CN104378825a).

As per claim 4, the combination of Chen, Rudolf and Kalhan disclose the method according to claim 1.

The combination of Chen, Rudolf and Kalhan however does not explicitly disclose wherein the determining, by the user equipment, the logical channel group corresponding to the logical channel comprises: determining, by the user equipment according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and the type of the logical channel;
Liu however disclose  wherein the determining, by the user equipment, the logical channel group corresponding to the logical channel comprises: determining, by the user equipment according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and the type of the logical channel (see para. 0046, 0047, the D2D traffic cache data is set as a transmission type of a logical channel group, the BSR when the UE eNB reports the message to the service, carrying the D2D traffic transmission corresponding to the logic of the cache data buffer amount of the uplink data channel groups, the serving eNB based on the uplink logical channel group of the cache data amount of the BSR reporting message carries the D2D traffic transmission corresponding to the cached data, the buffered data amount is determined as the specific indication D2D traffic). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the determining, by the user equipment, the logical channel group corresponding to the logical channel comprises: determining, by the user equipment according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and the type of the logical channel, as taught by Liu, in the system of Chen, Rudolf and Kalhan, so as improve the utilization of channel resources in LTE network, see Liu, paragraphs 2-3.

As per claim 5, the combination of Chen, Rudolf, Kalhan and Liu disclose the method according to claim 4.
Liu further disclose wherein the second configuration information is stored in the user equipment; or the second configuration information is received by the user equipment from the network device, wherein the second configuration information is determined by the network device according to the type of the logical channel (see para. 0046, 0054-0057, the network side determines the LTE network data cache D2D traffic logical channel set in a logical channel group). 
As per claim 6, the combination of Chen, Rudolf, Kalhan and Liu disclose the method according to claim 4.
Chen further disclose wherein the type of the logical channel is a priority of the logical channel (see para. 0076, the D2D scheduling request message and the buffer status report includes any combination of the following fields: a D2D logical channel identifier; a D2D logical channel group identifier; a QoS Class Identifier (QCI); a priority / a priority of the logical channel). 
As per claim 15, claim 15 is rejected the same way as claim 4.
As per claim 16, claim 16 is rejected the same way as claim 5.
As per claim 17, claim 17 is rejected the same way as claim 6.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1, 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No.: 2017/0171837), in view of Rudolf et al (US 2017/0230939), and further in view of Han (PCT/CN2014/095837, filed on Dec. 31, 2014, published as US Pub.:2017/0303319).

As per claim 1, Chen disclose A data transmission method (see Fig.2, a resource allocation method for data transmission), comprising: 
transmitting, by user equipment to a network device, type information of to-be- transmitted Device to Device (D2D) data (see para. 0070, to save signalling overheads needed by scheduling, the D2D UE sends information indicating whether to trigger semi-persistent scheduling, a period corresponding to semi-persistent scheduling and QoS information to the eNB or the central control node, such that the eNB or the central control node adopt an appropriate resource scheduling manner according to requirements / type information of to-be- transmitted Device to Device (D2D) data); 
receiving, by the user equipment from the network device, first configuration information, wherein the first configuration information comprises a corresponding relationship between different logical channels and corresponding type information of to-be-transmitted D2D data (see Fig.2, para. 0071-0079, step 203, Step 203: D2D transmission is performed using resources corresponding to the D2D resource configuration information and the D2D resource allocation information, the D2D transmission being D2D discovery, or D2D broadcast or groupcast or unicast communication / receiving corresponding type information of to-be-transmitted D2D data, see also para. 0075-0076, the D2D scheduling request message);
determining, according to the first configuration information and the type information of the to-be-transmitted D2D data (see para. 0113, the D2D resource configuration information includes a D2D semi-persistent scheduling configuration, and the D2D semi-persistent scheduling configuration includes: a transmission semi-persistent scheduling configuration and/or a reception semi-persistent scheduling configuration, and a semi-persistent scheduling configuration period, see also para, 0148-0162, 0280, the D2D scheduling request message and the buffer status report includes any combination of the following fields: a D2D logical channel identifier; a D2D logical channel group identifier; and a priority), a logical channel used for the to-be-transmitted D2D data (see para. 0070, the D2D UE sends information indicating whether to trigger semi-persistent scheduling, a period corresponding to semi-persistent scheduling and QoS information to the eNB or the central control node, such that the eNB or the central control node adopt an appropriate resource scheduling manner according to requirements, see also Fig.2, para. 0071-0079, step 203, Step 203: D2D transmission is performed using resources corresponding to the D2D resource configuration information and/or the D2D resource allocation information, the D2D transmission being D2D discovery, or D2D broadcast or groupcast or unicast communication);
determining, by the user equipment, a logical channel group corresponding to the logical channel (see para. 0075, 0076, 0077, the D2D scheduling request message and the buffer status report may include buffer information about one or more D2D logical channels separately, the D2D logical channels belonging to the same D2D logical channel group); 
after determining the logical channel group corresponding to the logical channel, reporting, by the user equipment to the network device, a buffer size of the logical channel group for the user equipment (see para. 0074, 0075, the buffer status report includes a D2D buffer indication, a buffer size, reporting a data volume to the eNB, see para. 0279, 0284, the D2D buffer status report includes a D2D indication, logical channel group identifiers corresponding to a plurality of logical channels bearing D2D communication, a buffer size of a corresponding logical channel group); and 
receiving, by the user equipment from the network device, a D2D resource that is allocated by the network device, wherein the D2D resource is used to transmit the to-be-transmitted D2D data (see Fig.2, para. 0032-0037, at step 216, the wireless communication device sends the D2D link information to the base station. In response to the base station response, the first wireless communication device transmits the D2D link information which may include a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link, a D2D Power Headroom Report (PHR) indicating available transmission power for D2D transmission over the D20 communication link, and D2D Channel State Information (CSI) comprising at least one characteristic of a channel of the D2D communication link, see also para. 0038-0040, at step 220, the first wireless communication device sends D2D data to the second wireless communication device over the D2D communication link. Using the parameters provided in the D2D link establishment information, the first wireless communication device transmits the D2D data to the second wireless communication device, see para. 0279, 0284, the D2D buffer status report includes a D2D indication, logical channel group identifiers corresponding to a plurality of logical channels bearing D2D communication, a buffer size of a corresponding logical channel group). 
Chen however does not explicitly disclose wherein the type information comprises indicates a service type or a priority type of the to-be-transmitted D2D data, and the corresponding relationship in the first configuration information indicates how different local channels correspond to D2D data of different service types or different priority types;

Rudolf however disclose wherein a type information comprises indicates a service type or a priority type of the to-be-transmitted D2D data, and a corresponding relationship in the first configuration information indicates how different local channels correspond to D2D data of different service types or different priority types (see para. 0096-0100, Fig.2, para. 0102-0104, an SA pool (e.g., such as the first SA pool in FIG. 2) carry SAs for accompanying D2D data transmissions (e.g., high priority D2D data transmissions) in the D2D data pool (e.g., first D2D data pool) over the duration of a scheduling period. High priority transmissions correspond to a responder talk group (e.g., first responder talk group) and/or a high-priority voice channel. An SA pool (e.g., such as the second SA pool in FIG. 2) carry SAs for corresponding lower priority D2D transmissions in a D2D data pool (e.g., second D2D data pool). A lower priority transmission is a background file download and/or a non-time critical exchange of D2D service data, see also para. 0215).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a type information comprises indicates a service type or a priority type of the to-be-transmitted D2D data, and a corresponding relationship in the first configuration information indicates how different local channels correspond to D2D data of different service types or different priority types, as taught by Rudolf, in the system of Chen, so that a transmitter is configured to send the at least one first priority D2D transmission using at least one radio resource for the one or more SA from the first FD SA pool and the transmitter is configured to send the at least one second priority D2D transmission using at least one radio resource for the one or more SA from the second FD SA pool, see Rudolf, paragraph 0006.
Although Chen disclose reporting, by the user equipment to a network device, a buffer size that of the logical channel group for the user equipment;

Chen however does not explicitly disclose reporting, by the user equipment to a network device, “a D2D data volume” of the logical channel group for the user equipment.

Han however disclose reporting, by a user equipment to a network device, “a D2D data volume” of a logical channel group for the user equipment (see para. 0016, 0021, 0037, a D2D data volume needing to be sent by a first UE to eNB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first configuration information comprises a correspondence between each priority of to-be- transmitted D2D data and logical channel that corresponds to the each priority, as taught by Han, in the system of Chen, so as to  that the eNodeB obtain uplink data information (for example, a size of a data volume) of the UE, so that the eNodeB can allocate, to the UE, a transmission resource suitable for sending the uplink data, so as to perform scheduling in time and accurately, see Han, paragraphs 3-10.

Claims 8, 12 and 19 are rejected the same way as claim 1.
	
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Additional Rejection (Third Rejection) based on IDS filed 4/26/2019.
Claims 1, 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola (US Pub. No.: 2012/0207100 (D1)), in view of KR 10-2015-0028693 (D2), and further in view of Kwon (US Pub. No.:2016/0044678).

As per claim 1, Hakola discloses the features whereby in a D2D communication, any kind of delay-sensitive, high priority, and very short application messages can be sent in a manner proposed herein (see para. 0067); when an application message is determined to meet a predetermined set of criteria, the application message is first processed, and a selected application message that is preferentially processed and that needs to be accelerated is sent via a D2D communication or a first (e.g., accelerated) path between a UE and an eNB, and other application messages are transmitted and received via a second (e.g., normal) path between the UEs or between the UE and the eNB (see para. 0100); wherein a first configuration information comprises a correspondence between each of to-be- transmitted D2D data and logical channel that corresponds to-be- transmitted D2D data (see Fig.2, para. 0042, the access node or base station thereof (e.g. the eNB) executes a RRC configuration for the unlicensed spectrum of the local area network such as the WLAN, such RRC configuration includes configurations of PBRs and AMBR of the configured logical channels (or respective radio bearers). PBR stands for Prioritized Bit Rate which is the data rate provided to one logical channel before allocating any transmission resource to a lower-priority logical channel. AMBR stands for Aggregated Maximum Bit Rate, which is the upper limit on the aggregate bit rate that can be expected to be provided across all logical channels (or respective bearers) having a non-guaranteed bit rate. Such RRC configuration may for example be transmitted via RRC signaling) and for the D2D communication, a base station determines a first L2 logical channel that a wireless communication device uses to transmit the application message that meets the predetermined set of criteria, and the base station determines a second L2 logical channel used by the wireless communication device to transmit the application message that does not meet the predetermined set of criteria, and the base station signals to the wireless communication device an indication of the determined L2 logical channel (see para. 0142). 
Accordingly, Claim 1 and D1 are substantially the same, except for their expressions. 
Although there is a difference between Claim 1 and D1 in that D1 does not explicitly disclose a feature of reporting, by a user equipment, a D2D data volume of the user equipment that is in a logical channel group to a network device, this difference could have been easily derived by a skilled person from the feature of D2, whereby a UE can transmit a buffer state report (BSR) to a BS; a logical channel group is a bundle of logical channels with similar QoS (Quality of Service) requirements or similar characteristics that can exist up to a maximum of four logical channels in one terminal; an LCG ID includes buffer size information of one logical channel group; the base station can allocate radio resources for data transmission/ reception of the UE; and allocates radio resources based on the BSR information (see paras. 0045-0066). Claim 1 could therefore have been easily conceived by a skilled person from a combination of D1 and D2.

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a feature of reporting, by a user equipment, a D2D data volume of the user equipment that is in a logical channel group to a network device, as taught by D2, in the system of D1, so as to directly assigned efficient radio resources for communication between the terminals, see D2, Abstract.

The combination of D1 and D2 however does not explicitly disclose wherein the type information comprises indicates a service type or a priority type of the to-be-transmitted D2D data, and the corresponding relationship in the first configuration information indicates how different local channels correspond to D2D data of different service types or different priority types;

Kwon however disclose wherein a type information comprises indicates a service type or a priority type of the to-be-transmitted D2D data, and a corresponding relationship in the first configuration information indicates how different local channels correspond to D2D data of different service types or different priority types (see para. 0108-0113, a UE determine order of priority of D2D data to be transmitted depending on an application program or service type,  since the UE determines the order of priority of D2D data, the BS may not need target ID information, the D2D services are classified into a public safety service, police, a fire department, and organizations for disaster relief for public safety, classify as high priority service type and a general commercial service including a mobile communication voice service, game, and large file transfer, ProSe-BSR including information indicating D2D data for a general commercial service, classify as low priority service type).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a type information comprises indicates a service type or a priority type of the to-be-transmitted D2D data, and a corresponding relationship in the first configuration information indicates how different local channels correspond to D2D data of different service types or different priority types, as taught by Kwon, in the system of D1 and D2, so that a UE determine order of priority of D2D data to be transmitted depending on an application program or service type, see Kwon, paragraph 0110.

Claims 8, 12 and 19 are rejected the same way as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          a.       Wang (US 2015/0334714) – see para. 0067 (downlink resources may be used for the uplink D2D transmission if there is no down link transmission for the wireless device 110A-D scheduled. Hence, the cellular link uplink transmission, and D2D link transmission can be launched in parallel occupying the different resources. The resources may also be equally or divided in N:M fashion where the relation N:M reflects the division between the data volume of cellular and D2D queues).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469